                                    UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                          AT GREENEVILLE



  UNITED STATES OF AMERICA                                   )
                                                             )
                                                             )
  v.                                                         )        No. 2:19-CR-14
                                                             )
  XIAORONG YOU                                               )

                                  MEMORANDUM OPINION AND ORDER

          Before the Court is the government’s motion in limine to preclude certain testimony of J.D.

  Harriman, [Doc. 254]. The defendant has responded in opposition, [Doc. 273]. The Court held an April

  19, 2021 hearing. The matter is now ripe for a decision.

          I.       BACKGROUND

          On August 4, 2020, a federal grand jury returned an eleven-count superseding indictment charging

  Defendant with conspiracy to commit theft of trade secrets, possession of stolen trade secrets, wire fraud,

  conspiracy to commit economic espionage, and economic espionage. [Doc. 217].

          The charges in the indictment stem from allegations that defendant, a chemical engineer by

  education and training, orchestrated the theft of trade secret information from her former employers to use

  in her applications to two prestigious Chinese government-backed grant-like award programs, the Thousand

  Talents Program and the local provincial Yishi-Yiyi Program. [Id.]. The indictment generally alleges that

  defendant’s 2017 applications for these award programs were completely based on the stolen trade secret

  information. [Id.].

          The defendant provided a notice of expert testimony that it intended to call J.D. Harriman, a patent

  attorney from the state of California, to testify about trade secrets and that information related to this case

  is readily available in the public domain. [Doc. 254-1]. Subsequently, the government moved to exclude

  portions of Mr. Harriman’s testimony, [Doc. 254]. The defendant filed a response, [Doc. 273]. A multi-

  week jury trial commenced on April 6, 2021 in Greeneville, Tennessee before the undersigned. After


                                                        1

Case 2:19-cr-00014-JRG-CRW Document 291 Filed 04/19/21 Page 1 of 5 PageID #: 3734
  hearing the government’s case-in-chief, the Court held a hearing outside the presence of the jury to

  determine if Mr. Harriman’s testimony was admissible. During the hearing, the Court heard argument from

  both parties. The Court ruled from the bench, and this memorandum opinion memorializes and supplements

  that ruling.

          II.      ANALYSIS

          The government moves to exclude portions of Mr. Harriman’s testimony as irrelevant or improper,

  namely because portions of the testimony would invade the province of the Court to instruct the jury on the

  law. [Doc. 254].

          First, the government argues that certain portions of Mr. Harriman’s proposed testimony should be

  excluded because Mr. Harriman’s definition of a trade secret under the Economic Espionage Act (“EEA”)

  invades the province of the jury and is contrary to law. [Id. at 1-2]. More particularly, the government

  asserts Mr. Harriman inaccurately purports that test results cannot be considered trade secrets under the

  EEA. [Id. at 2]. In her response to this motion, the defendant agrees with the government that an expert is

  not permitted to testify as to the legal definition of the term “trade secret.” [Doc. 273 at 3].

      Where a legal term has a distinct meaning, the Court must carefully guard its role as sole law giver.

  See United States v. Volkman, 797 F.3d 377, 388 (6th Cir. 2015) (citing Torres v. Cnty. Of Oakland, 758

  F.2d 147, 150 (6th Cir. 1985)). Under the EEA, the term “trade secret” means:

                   all forms and types of financial, business, scientific, technical, economic,
                   or engineering information, including patterns, plans, compilations,
                   program devices, formulas, designs, prototypes, methods, techniques,
                   processes, procedures, programs, or codes, whether tangible or intangible,
                   and whether or how stored, compiled, or memorialized physically,
                   electronically, graphically, photographically, or in writing if –

                       (A) The owner thereof has taken reasonable measures to keep such
                           information secret; and

                       (B) The information derives independent economic value, actual or
                           potential, from not being generally known to, and not being
                           readily ascertainable through proper means by, another person
                           who can obtain economic value from the disclosure or use of the
                           information.



                                                         2

Case 2:19-cr-00014-JRG-CRW Document 291 Filed 04/19/21 Page 2 of 5 PageID #: 3735
  18 U.S.C. § 1839(3).

      To the extent that Mr. Harriman testifies that test results cannot be categorized as trade secrets under

  the EEA, the defendant does not cite any case law that supports this proposition. Although the statutory

  definition of trade secrets does not explicitly include the phrase “test results,” it contains terms such as

  “compilations, . . . methods, . . . techniques, processes, procedures, 1” all of which this Court believes would

  encompass scientific test results. Id. In fact, the Court notes that our sister circuits have considered test

  results, test data, and testing procedures to be trade secrets under the EEA. See United States v. Yu Xue,

  No. 16-22, 2020 WL 5645765, at *n. 6 (E.D. Penn. Sept. 22, 2020) (defendant was convicted under 18

  U.S.C. § 1832 for conspiring to acquire trade secrets compromising of experimental test results of

  GlaxoSmithKline, LLC products); United States v. Sing, No. CR 14-212(A)-CAS, 2016 U.S. Dist. LEXIS

  651 (C.D. Cal. Jan. 4, 2016) (defendant was convicted under 18 U.S.C. § 1832 for possessing trade secret

  information of testing procedures and methods, and photographs of the testing of aerospace products owned

  by Rogerson Kratos company). See also Worthington Compressors, Inc. v. Costle, 662 F.2d 45 (D.C. Cir.

  1981) (holding that under the Freedom of Information Act in section 5 U.S.C. § 552(b)(4) trade secrets,

  specifically test results, are exempt from disclosure).

      Second, the government challenges Mr. Harriman’s proposed testimony relating to damages as

  irrelevant in this criminal case. [Doc. 254 at 3]. The defendant argues that testimony relating to the alleged

  loss suffered by the victim companies is important to her sentencing guideline range. The Court finds that


  1
    Compilation is defined as “the act or process of compiling” and “something compiled.” Compilation, Merriam-
  Webster Online Dictionary, https://www.merriam-webster.com/dictionary/compilations (last visited Apr. 16, 2021).
  Compiled means “gathered together especially from various sources.” Compiled, Merriam-Webster Online
  Dictionary, https://www.merriam-webster.com/dictionary/compiled (last visited Apr. 16, 2021). Method is
  considered to be “a procedure or process for attaining an object: such as a systematic procedure, technique, or mode
  of inquiry employed by or proper to a particular discipline. . . a way, technique, or process of or for doing something
  . . . [and] an orderly arrangement, development, or classification.” Method, Merriam-Webster Online Dictionary,
  https://www.merriam-webster.com/dictionary/method (last visited Apr. 16, 2021). Technique is defined as “the
  manner in which technical details are treated . . . [or] a body of technical methods (as in a craft or in scientific
  research).”             Technique,      Merriam-Webster            Online      Dictionary,        https://www.merriam-
  webster.com/dictionary/techniques (last visited Apr. 16, 2021). Process means “a series of actions or operations
  conducing to an end.”               Processes, Merriam-Webster Online Dictionary, https://www.merriam-
  webster.com/dictionary/processes (last visited Apr. 16, 2021). Procedures is defined as “a particular way of
  accomplishing something . . . [and] a series of steps followed in a regular definite order.” Procedures, Merriam-
  Webster Online Dictionary, https://www.merriam-webster.com/dictionary/procedures (last visited Apr. 16, 2021).

                                                            3

Case 2:19-cr-00014-JRG-CRW Document 291 Filed 04/19/21 Page 3 of 5 PageID #: 3736
  the although loss might be potentially pertinent to defendant’s sentencing guideline range at a future date,

  it is currently not appropriate for the purposes of trial. The government does not have to prove that the

  owner of the alleged trade secret actually lost money as a result of the alleged theft or unauthorized

  possession. Instead, the government has to prove the alleged trade secrets have “independent economic

  value” attributable to the information remaining secret. 18 U.S.C. § 1839(3)(B). Damages is not an element

  to any of the crimes charged. See 18 U.S.C. § 1343, 1831, 1832. See also Fed. R. Evid. 401 (defining

  relevant evidence as that “having any tendency to make a fact more or less probable than it would be without

  the evidence” and “of consequence in determining the action.”).

      Last, the government argues that Mr. Harriman’s proposed testimony about the validity of victims’

  patents is not an issue in this case, is irrelevant, and would only serve to confuse the jury. [Doc. 254 at 3-

  4]. The government acknowledges that Mr. Harriman may opine as to whether publicly available patents

  or patent applications disclose information that the government alleges is trade secret information. [Id.].

  The defendant agrees and asserts that Mr. Harriman will testify “that certain information alleged to be a

  trade secret by the trade secret owners in this case is readily available in the public domain, in the form of

  published documentation including patents, patent applications, [and] articles 2.” [Doc. 273 at 3-4]. The

  Court finds Mr. Harriman’s testimony as to his opinions as to the specific information available in the public

  domain, including matters of public record filed with the United States Patent and Trademark Office, is

  relevant and admissible. To the extent that Mr. Harriman testifies that the alleged victim companies have

  violated a duty of disclosure in the filing and prosecution of certain patents, the Court finds this testimony

  inadmissible and irrelevant. See Fed. R. Evid. 401. The fact that some patents might not be valid does not

  affect the fact that a patent filed with the United States Patent and Trademark Office remains part of the

  public record.

          III.     CONCLUSION



  2
   This memorandum opinion was based on the briefing of the parties and the expert disclosure provided in the initial
  motion. During the Court’s hearing, it came to light that there was a revised expert disclosure that omits testimony
  on this topic.

                                                           4

Case 2:19-cr-00014-JRG-CRW Document 291 Filed 04/19/21 Page 4 of 5 PageID #: 3737
          For the reasons stated above in the memorandum opinion, after a review of the record and a hearing,

  the government’s motion in limine to preclude certain testimony of J.D. Harriman is GRANTED. [Doc.

  254].

          So ordered.

          ENTER:


                                                                        s/J. RONNIE GREER
                                                                   UNITED STATES DISTRICT JUDGE




                                                      5

Case 2:19-cr-00014-JRG-CRW Document 291 Filed 04/19/21 Page 5 of 5 PageID #: 3738
